DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10276506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a structure comprising: wherein a first wiring-free portion of the stacked first dielectric layers is free of conductive layer, and the first wiring-free portion of the stacked first dielectric layers is between the antenna 
an integrated circuit (102 of Geitner) antenna(electromagnetic radiation may be transmitted and/or received from active chip region 226 on chip front side 106)[0053,0054of Geitner];
an insulating encapsulation(108 of Geitner) encapsulating the integrated circuit (102 of Geitner); and
a redistribution circuit structure(234/232 of Geitner) disposed on the integrated circuit (102 of Geitner) and the insulating encapsulation,
wherein a  first wiring-free portion(portion of 108 between 228 of Geitner) is free of conductive layer, and the  first wiring-free portion(portion of 108 between 228 of Geitner) is between the antenna(electromagnetic radiation may be transmitted and/or received from active chip region 226 on chip front side 106)[0053,0054of Geitner] and the redistribution circuit structure(234/232 of Geitner) but does not disclose the relationship of wherein a first wiring-free portion of the stacked first dielectric layers is free of conductive layer, and the first wiring-free portion of the stacked first dielectric layers is between the antenna wirings and the redistribution circuit structure.  Therefore, it would not be obvious to make the structure as claimed.


an integrated circuit (102 of Geitner) comprising a semiconductor substrate (substrate of semiconductor chip)[0027 of Geitner], and an antenna(electromagnetic radiation may be transmitted and/or received from active chip region 226 on chip front side 106)[0053,0054of Geitner];
an insulating encapsulation(108 of Geitner) laterally encapsulating the integrated circuit (102 of Geitner); and
a redistribution circuit structure(234/232 of Geitner) disposed on the integrated circuit (102 of Geitner) and the insulating
encapsulation, the redistribution circuit structure(234/232 of Geitner) comprising a second dielectric stack (one or more electrically insulating layers forming electrically insulating material 232 between 234)[0034 of Geitner] absent of conductive layer (portion of 232 between 234/232 of Geitner) but does not disclose the relationship of a redistribution circuit structure disposed on the integrated circuit and the insulating encapsulation, the redistribution circuit structure comprising a second dielectric stack 

Claims 14-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a structure comprising: wherein the interconnection structure comprises a dielectric stack and an antenna covered by a portion of the dielectric stack in the integrated circuit, and the portion of the dielectric stack is absent of conductive layer, the redistribution circuit structure comprising dummy patterns and stacked dielectric layers covering the dummy patterns, and the dummy patterns are disposed over the dielectric stack, and the stacked dielectric layers cover the dielectric stack and the insulating encapsulation, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Geitner(USPGPUB DOCUMENT: 2014/0035154) discloses in Fig 9 a structure, comprising:
an integrated circuit (102 of Geitner) comprising a semiconductor substrate(substrate of semiconductor chip)[0027 of Geitner] 
and an antenna(electromagnetic radiation may be transmitted and/or received from active chip region 226 on chip front side 106)[0053,0054of Geitner], 
an insulating encapsulation(108 of Geitner) laterally encapsulating the integrated circuit (102 of Geitner); and
a redistribution circuit structure(234/232 of Geitner) disposed on the integrated circuit (102 of Geitner) and the insulating
.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819